UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
EAGLE TRADING USA, LLC,

                                 Plaintiff,                           18-cv-7393 (PKC)

                -against-                                         OPINION AND ORDER


CROWNWELL, LLC d/b/a SQUAT-N-GO,

                                  Defendant.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                Plaintiff Eagle Trading USA, LLC (“Eagle”) moves for the entry of default

judgment against defendant Crownwell, LLC, doing business as “Squat-N-Go” (“Crownwell”).

Eagle seeks no award of damages, but moves for an award of attorneys’ fees totaling $17,450.

For reasons that will be explained, the motion for entry of default judgment as to liability is

granted. Eagle’s application for attorneys’ fees is denied.

PROCEDURAL HISTORY.

                Eagle commenced this action on August 15, 2018. (Docket # 1.) It filed an

affidavit of service stating that on August 17, 2018, service was made personally through

Jennifer Hulsey, the receptionist of defendant Crownwell, at 5792 West Jefferson Boulevard in

Los Angeles, California. (Docket # 8.)

                No party appeared at the initial pretrial conference scheduled for October 16,

2018, and the Court adjourned the conference to January 4, 2019. (Docket # 16.) In an Order,

the Court noted that a Certificate of Default had issued against Crownwell, and directed Eagle to

file a motion for entry of default judgment by November 6, 2018. (Id.) The Clerk rejected
Eagle’s first two attempts to file motions for entry of default judgment based on counsel’s

technical errors. (Docket # 11, 18.)

               No party appeared on the adjourned date of the initial pretrial conference, January

4, 2019. (Docket # 19.) On January 8, 2019, the Court noted the parties’ failure to appear, and

directed Eagle to show cause in writing why the action ought not be dismissed for failure to

prosecute. (Docket # 19.) On January 14, 2019, Eagle successfully re-filed its motion for entry

of default judgment. (Docket # 20.)

               Eagle also submitted a memorandum in response to the Court’s Order, explaining

that it erred in its understanding of the status of this action. (Docket # 22.) Eagle explained that

its mistake was made in good faith and that Crownwell was not prejudiced by Eagle’s failure to

appear at the pretrial conferences, given that Crownwell has not appeared in this action. (Id.)

Considering Eagle’s response and its eventual (and now pending) motion for entry of default

judgment, the Court concludes that dismissal of the action for failure to prosecute is not

warranted.

THE MOTION IS GRANTED AS TO LIABILITY.

               Eagle and Crownwell both sell toilet stools through Amazon.com. (Compl’t ¶¶ 9-

10.) According to Eagle, they directly compete for customers. (Compl’t ¶ 11.) Eagle states that

its toilet stool is protected by U.S. Patent No. D801063. (Compl’t ¶ 9.) Crownwell has three

patents for its toilet stool, which is marketed under the product name “Squat-N-Go,” and

Crownwell has sent e-mails to Eagle threatening to bring patent-infringement claims directed

toward Eagle’s toilet stool. (Compl’t ¶¶ 3, 12-14.) According to Eagle, Crownwell also filed a

false report to Amazon claiming that Eagle had infringed Crownwell’s patents. (Compl’t ¶¶ 16.)




                                                -2-
               Eagle alleges that selling its products on Amazon is “vital” to its business.

(Compl’t ¶ 17.) Eagle alleges that in follow-up communications, Crownwell has failed to

explain the basis for its assertion that Eagle had infringed its patents. (Compl’t ¶ 19.) In an

affirmation of December 6, 2018, Eagle’s counsel notes that Amazon has not withdrawn Eagle’s

products from sale, and that it is unclear whether Amazon will do so in the future. (Zhang Aff. ¶

48.)

               The Complaint brings six causes of action. It seeks a declaratory judgment that

Eagle has not infringed Crownwell’s patents; declaratory judgment that Crownwell’s own

patents are invalid; a claim of unfair competition under the Lanham Act, 15 U.S.C. § 1125(a)(1);

and common law claims of tortious interference with economic relations, unfair competition and

defamation. (Compl’t ¶¶ 24-59.)

               This Court has federal question jurisdiction over this case based on Eagle’s claims

under the Lanham Act and the Patent Act. The Complaint invokes supplemental jurisdiction

over Eagle’s state law claims. (Compl’t ¶ 6.) Since process was served in this action on or about

August 17, 2018, Crownwell has not answered or appeared. The Clerk entered a Certificate of

Default against Crownwell on September 17, 2018. (Docket # 15.) Eagle has submitted

documentary evidence to substantiate its claims, including its correspondence with Crownwell.

“It is, of course, ancient learning that a default judgment deems all the well-pleaded allegations

in the pleadings to be admitted.” Transatlantic Marine Claims Agency, Inc. v. Ace Shipping

Corp., Div. of Ace Young Inc., 109 F.3d 105, 108 (2d Cir. 1997).

               The Court notes that Eagle has made only a limited showing of New York’s

personal jurisdiction over defendant Crownwell, a California corporation with its principal place

of business in California. Eagle urges that this Court has personal jurisdiction because



                                                -3-
Crownwell does business in New York based on the sales that it makes through the Amazon

website. (Zhang Aff. ¶¶ 28-32.) The Court declines to reach the question of personal

jurisdiction. To the extent that the record leaves some room for doubt as to New York’s personal

jurisdiction over Crownwell, “[a] non-appearing defendant does not, by defaulting, forfeit its

right to challenge any ensuing default judgment for lack of personal jurisdiction.” City of New

York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 139 (2d Cir. 2011). “‘A defendant is always

free to ignore the judicial proceedings, risk a default judgment, and then challenge that judgment

on jurisdictional grounds in a collateral proceeding.’” Id. (quoting Ins. Corp. of Ireland, Ltd. v.

Compagnie dex Bauxites de Guinee, 456 U.S. 694, 706 (1982)). Thus, the entry of default

judgment against Crownwell does not preclude Crownwell from challenging the issue of

personal jurisdiction in the future, should Crownwell elect to do so.

               The Court therefore concludes that default judgment is appropriately entered

against Crownwell as to liability.

THE MOTION IS DENIED AS TO ATTORNEYS’ FEES.

               Eagle does not seek compensatory damages, but moves for an award of attorneys’

fees and costs in the total amount of $17,450. The “basic point of reference when considering

the award of attorney’s fees is the bedrock principle known as the American Rule: Each litigant

pays his own attorney’s fees, win or lose, unless a statute or contract provides otherwise.” Baker

Botts L.L.P. v. ASARCO LLC, 135 S. Ct. 2158, 2164 (2015) (quotation marks omitted).

                Eagle urges that it is entitled to attorneys’ fees on its patent claims pursuant to 35

U.S.C. § 285, which states: “The court in exceptional cases may award reasonable attorney fees

to the prevailing party.” It separately urges that it is entitled to attorneys’ fees under New York

law pursuant to 22 N.Y.C.R.R. 130-1.1(a), which provides for “reimbursement for actual



                                                -4-
expenses reasonably incurred and reasonable attorney's fees, resulting from frivolous conduct as

defined in this Part.”

               Eagle has not demonstrated that this is an “exceptional case” that warrants

attorneys’ fees under section 285 of the Patent Act. “[A]n ‘exceptional’ case is simply one that

stands out from others with respect to the substantive strength of a party’s litigating position

(considering both the governing law and the facts of the case) or the unreasonable manner in

which the case was litigated.” Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S.

545, 554 (2014). “[T]he determination whether a case is ‘exceptional’ under § 285 is a matter of

discretion.” Highmark Inc. v. Allcare Health Mgmt. Sys., Inc., 572 U.S. 559, 563 (2014). “[I]n

determining whether to award fees under a similar provision in the Copyright Act, district courts

could consider a ‘nonexclusive’ list of ‘factors,’ including ‘frivolousness, motivation, objective

unreasonableness (both in the factual and legal components of the case) and the need in

particular circumstances to advance considerations of compensation and deterrence.’” Octane

Fitness, 572 U.S. at 554 n.6 (quoting Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 n.19 (1994)).

               Here, the record includes correspondence in which Crownwell suggested “that

each party goes its own way, with a mutual release.” (Docket # 21-4 at 3.) Eagle acknowledges

that Amazon has never withdrawn the sales availability of Eagle’s products as a result of

Crownwell’s assertions of patent infringement. (Zhang Aff. ¶ 48.) As was its right, Eagle

elected to continue with this action after Crownwell’s suggestion of a mutual release. Given this

record, the Court does not conclude that Crownwell’s conduct has been so frivolous or

objectively unreasonable that a fees award would be appropriate under section 285, nor does the

record support a finding that fees would advance considerations of compensation and deterrence.

Octane Fitness, 572 U.S. at 554 n.6.



                                                -5-
                Eagle has not demonstrated that a fees award is warranted under 22 N.Y.C.R.R.

130-1.1(a). Fee-shifting laws are substantive, and where claims are premised on diversity

jurisdiction, state fee-shifting laws apply. Asesores y Consejeros Aconsec CIA, S.A. v. Glob.

Emerging Markets N. Am., Inc., 881 F. Supp. 2d 554, 555 (S.D.N.Y. 2012) (Cedarbuam, J.)

(citing Lewis v. S.L. & E., Inc., 629 F.2d 764, 773 n. 21 (2d Cir. 1980)). Here, Eagle’s state law

claims invoke supplemental jurisdiction, not diversity jurisdiction, and it has not explained why

Rule 130-1.1 applies. Even if it does, Rule 130-1.1 allows for fee-shifting at the Court’s

discretion where a defendant’s conduct is frivolous, meaning that a party’s conduct “is

completely without merit in law and cannot be supported by a reasonable argument for an

extension, modification or reversal of existing law,” “ is undertaken primarily to delay or prolong

the resolution of the litigation, or to harass or maliciously injure another; or . . . asserts material

factual statements that are false.” 22 N.Y.C.R.R. 130-1.1(c). Eagle urges that Crownwell acted

frivolously by falsely telling Amazon that Eagle sold and marketed an infringing product, and by

maintaining that Eagle was liable for patent infringement after the commencement of this action.

(Zhang Aff. ¶ 61.) But Rule 130-1.1 is principally directed toward sanctionable conduct

undertaken by attorneys or parties in the course of litigation. See generally Levy v. Carol Mgmt.

Corp., 260 A.D.2d 27, 33-34 (1st Dep’t 1999). At most, Eagle has described what it views as

meritless assertions advanced by Crownwell to Amazon, but it has not identified conduct the

warrants sanctions under Rule 130-1.1.

                Eagle’s application for a fees award is therefore denied.

CONCLUSION.

                Plaintiff’s motion for entry of default judgment is granted as to liability; its claim

for attorneys’ fees is denied, and no other damages are sought. The Clerk is directed to terminate



                                                  -6-
the motion, and the plaintiff’s separately-gaveled motion of January 14, 2019. (Docket # 20, 22.)

The Clerk is directed to enter judgment for the plaintiff and close the case.

               SO ORDERED.




Dated: New York, New York
       March 25, 2019




                                                -7-
